Citation Nr: 1819969	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1976 to February 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's April 2016 Statement in Support of Claim indicates that he receives Social Security Administration (SSA) disability benefits.  A private evaluation dated in September 2012 confirms that the psychiatrist reviewed a "copy of Social Security Disability report" and stated, "during 2010 his psychiatric condition brought about permanent and total work disability at [Social Security]."  A June 2014 VA Mental Disorders examination also states that the Veteran began "receiving Social Security benefits due to a psychiatric impairment" in 2010.

No SSA records have been associated with the claims file.  VA has a duty to assist in the procurement of records relevant to the claimed disability.  38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  

Accordingly, the case is REMANDED for the following action:

Obtain all relevant Social Security Administration records relevant to mental health.  All efforts to obtain such SSA records should be fully documented, and a negative response must be provided to the Veteran and added to the claims file if records are not available.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

